       Case 1:19-cv-01559-LGS-KNF Document 71 Filed 04/30/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


    PETER J. NYGÅRD, NYGÅRD INTERNATIONAL
    PARTNERSHIP, and NYGÅRD INC.,

                         Plaintiffs,
                                                                Civil Action No.
                            v.
                                                                1:2019-cv-01559-LGS-KNF
    LOUIS M. BACON, JOHN DOES 1-20 AND DOE
    CORPS. 1-10,

                     Defendants.


        NOTICE OF F.R.C.P. 41(a)(1)(A)(i) VOLUNTARY DISMISSAL WITHOUT
                           PREJUDICE BY PLAINTIFFS
        NYGÅRD INTERNATIONAL PARTNERSHIP AND NYGÅRD INC. ONLY


        PLEASE TAKE NOTICE, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiffs Nygård International Partnership and Nygård Inc. voluntarily dismiss

without prejudice all claims asserted in this action against Defendants, 1 and, accordingly, the

new caption for this action shall read:

        PETER J. NYGÅRD,

                                 Plaintiff,

        v.

        LOUIS M. BACON, JOHN DOES 1-20 and DOE CORPS. 1-10,

                           Defendants.




1
 This notice of voluntary dismissal applies to Plaintiffs Nygård International Partnership and
Nygård Inc. only, not Plaintiff Peter Nygård, who remains as a Plaintiff in this action.

1092583v.1
       Case 1:19-cv-01559-LGS-KNF Document 71 Filed 04/30/20 Page 2 of 2



                                          Respectfully Submitted,

Dated: April 30, 2020                     WILSON, ELSER, MOSKOWITZ,
                                          EDELMAN & DICKER LLP

                                           /s/ David M. Ross
                                          David M. Ross, Esq., admitted pro hac vice
                                          1500 K Street, N.W., Suite 330
                                          Washington, DC 20005
                                          Tel: (202) 626-7660
                                          Fax: (202) 626-3606
                                          david.ross@wilsonelser.com

                                          Cynthia S. Butera, Esq.
                                          Rebecca R. Gelozin, Esq.
                                          1133 Westchester Avenue
                                          White Plains, NY 10604
                                          Tel: (914) 872-7000
                                          Fax: (914) 323-7001
                                          cynthia.butera@wilsonelser.com
                                          rebecca.gelozin@wilsonelser.com

                                          Counsel for Plaintiffs



                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on April 30, 2020, I served a copy of the foregoing Notice of

F.R.C.P. 41(a)(1)(A)(i) Voluntary Dismissal Without Prejudice by Plaintiffs Nygård

International Partnership and Nygård Inc. to counsel for Defendant through the Court’s CM/ECF

system.



                                          /s/ David M. Ross, Esq.
                                          David M. Ross, Esq.




1092583v.1
